IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DOREL JENKINS,                               : No. 55 EM 2022
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
PENNSYLVANIA DEPARTMENT OF                   :
CORRECTIONS, MR. MORRIS HOUSER,              :
SUPERINTENDENT SCI-BENNER                    :
TOWNSHIP,                                    :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the “King’s Bench Petition Pursuant

to 42 Pa.C.S. 726” is DENIED.